FILED
                             NOT FOR PUBLICATION                            APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



XIUMAN WAN,                                      No. 09-71579

               Petitioner,                       Agency No. A075-759-065

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Xiuman Wan, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence factual findings. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

      The record does not compel the conclusion that Wan established changed

circumstances to excuse the delay in filing her asylum application. See 8 C.F.R. §

1208.4(a)(4); Ramadan v. Gonzales, 479 F.3d 646, 656-658 (9th Cir. 2007) (per

curiam). Accordingly, her asylum claim fails.

      With respect to Wan’s withholding of removal claim, substantial evidence

supports the agency’s conclusion that Wan failed to establish past persecution

where police detained, questioned, and hit her once, and where she was

subsequently fired from her job and required to report to the police. See Gu v.

Gonzales, 454 F.3d 1014, 1021 (9th Cir. 2006); Nagoulko v. INS, 333 F.3d 1012,

1016 (9th Cir. 2003) (stating that the fact petitioner was fired from her job because

of her religious beliefs, while discriminatory, is not the type of economic

deprivation that rises to the level of persecution). Additionally, the record does not

compel the conclusion that Wan has established a clear probability of future

persecution. See Ramadan, 479 F.3d at 658. Accordingly, Wan’s withholding of

removal claim fails.




                                                                               09-71579
      Finally, substantial evidence supports the agency’s finding that Wan failed

to establish a likelihood of torture if returned to China. See Wakkary, 558 F.3d at

1068. Accordingly, Wan’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                                                              09-71579